Exhibit 10.3

 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




THIS AGREEMENT entered into and effective this 20th day of November, 2007, by
and between River Valley Financial Bank, a federal savings bank (the “Bank”),
and John Muessel (the “Employee”).  The parties agree, however, that the
“Effective Date” of this Agreement shall be January 1, 2005.


This Agreement ends and restates the prior Employment Agreement between the Bank
and the Employee dated ___________, 2002 (the “Prior Agreement”).  It has been
amended and restated for compliance with the final regulations under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), effective as
of January 1, 2005.


WHEREAS, the Employee is employed by the Bank as its Vice President/Trust
Officer and has performed and is expected to continue to perform valuable
services for the Bank; and


WHEREAS, the Board of Directors of the Bank believes it is in the best interests
of the Bank to enter into this Agreement with the Employee in order to assure
continuity of management of the Bank and to reinforce and encourage the
continued attention and dedication of the Employee to his assigned duties; and


WHEREAS, the parties desire by this writing to set forth the continuing
employment relationship of the Bank and the Employee.


NOW, THEREFORE, it is AGREED as follows:


1.           Employment.  The Employee is employed as Vice President/Trust
Officer of the Bank.  The Employee shall render such administrative and
management services for the Bank as are currently rendered and as are
customarily performed by persons situated in a similar executive capacity.  The
Employee shall also promote, by entertainment or otherwise, as and to the extent
permitted by law, the business of the Bank.  The Employee’s other duties shall
be such as the Board of Directors (the “Board”) of the Bank may from time to
time reasonably direct, including normal duties as an officer of the Bank.


2.           Base Compensation.  The Bank agrees to pay the Employee during the
term of this Agreement a salary at the rate of $_______ per annum, payable in
cash not less frequently than monthly, and shall be effective and calculated
commencing the Effective Date.  The salary shall be reviewed annually by the
Board of Directors of the Bank no later than January of each year commencing in
January of 2008 and any adjustment in the future on salary shall be effective on
January 1st of each year.


3.           Bonuses.  The Employee shall participate in any year end bonus
granted to other employees by the Board.  The Employee shall further participate
in an equitable manner with all other senior management employees of the Bank in
discretionary bonuses that the Board may award from time to time to the Bank’s
senior management employees.  No other compensation provided for in this
Agreement shall be deemed a substitute for the Employee’s right to participate
in such discretionary bonuses.
 

--------------------------------------------------------------------------------


 
4.           (a)  Participation in Retirement, Medical and Other Plans.  During
the term of this Agreement, the Employee shall be eligible to participate in the
following benefit plans: group hospitalization, disability, health, dental, sick
leave, retirement, pension, and/or other present or future qualified plans
provided by the Bank, generally, which benefits, taken as a whole, must be at
least as favorable as those in effect on the Effective Date, unless the
continued operation of such plans would adversely affect the Bank’s operating
results or financial condition in a material way, the Bank’s Board of Directors
concludes that modifications to such plans are necessary to avoid such adverse
effects and such modifications apply consistently to all employees of the
Bank.  Upon the Employee’s attainment of age 55 during the term of this
Agreement, the Bank agrees to pay 50% of the cost of family coverage under the
Bank’s group insurance plan, and an additional 2.5% of the cost of family
coverage each year thereafter until the Employee reaches age 65 or his earlier
death or Disability (as defined in Section 9(b) hereof), at which point the Bank
shall no longer pay the cost of such insurance coverage; provided, however, that
such coverage need not be provided from and after a time that the Employee is
terminated by the Bank for Just Cause as provided in Section 9(c).


(b)  Employee Benefits; Expenses.  The Employee shall be eligible to participate
in any fringe benefits which are or may become available to the Bank’s senior
management employees, including, for example, any stock option or incentive
compensation plans, and any other benefits which are commensurate with the
responsibilities and functions to be performed by the Employee under this
Agreement.  The Employee shall be reimbursed for all reasonable out-of-pocket
business expenses which he shall incur in connection with his services under
this Agreement, upon substantiation of such expenses in accordance with the
policies of the Bank.


5.           Term.  The Bank hereby employs the Employee, and the Employee
hereby accepts such employment under this Agreement, for the period commencing
on the Effective Date and ending on October 1, 2008 (or such earlier date as is
determined in accordance with Section 9).  Additionally, on each annual
anniversary date from October 1, 2007, the Employee’s term of employment shall
be extended for an additional one-year period beyond the then effective
expiration date, provided the Board determines in a duly adopted resolution that
the performance of the Employee has met the Board’s requirements and standards,
and that this Agreement shall be extended.  Only those members of the Board of
Directors who have no personal interest in this Employment Agreement shall
discuss and vote on the approval and subsequent review of this Agreement.


6.           Loyalty; Noncompetition.
 
(a)  During the period of his employment hereunder and except for illnesses,
reasonable vacation periods, and reasonable leaves of absence, the Employee
shall devote all his full business time, attention, skill, and efforts to the
faithful performance of his duties hereunder; provided, however, from time to
time, the Employee may serve on the Boards of Directors of, and hold any other
offices or positions in, companies or organizations, which will not present any
conflict of interest with the Bank or any of its subsidiaries or affiliates, or
unfavorably affect the performance of Employee’s duties pursuant to this
Agreement, or will not violate any applicable statute or regulation.  “Full
business time” is hereby defined as that amount of time usually devoted to like
companies by similarly situated executive officers.  During the term of his
employment under this Agreement, the Employee shall not engage in any business
or activity contrary to the business affairs or interests of the Bank, or be
gainfully employed in any other position or job other than as provided above.
 
2

--------------------------------------------------------------------------------


 
(b)  Nothing contained in this Paragraph 6 shall be deemed to prevent or limit
the Employee’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Bank, or, solely as a passive or minority
investor, in any business.


(c)  While Employee is employed by the Bank and for a period of three years
after termination of Employee’s employment by the Bank or by the Employee for
reasons other than those set forth in Section 9 (d) hereof, the Employee shall
not directly or indirectly, engage in any bank or bank-related business which
competes with the business of the Bank as conducted during Employee’s employment
by the Bank for any financial institution, including but not limited to banks,
savings and loan associations, and credit unions within a forty mile radius of
Madison, Indiana.


7.           Standards.  The Employee shall perform his duties under this
Agreement in accordance with such reasonable standards as the Board may
establish from time to time.  The Bank will provide Employee with the working
facilities and staff customary for similar executives and necessary for him to
perform his duties.


8.           Vacation, Sick Leave and Disability.  The Employee shall be
entitled to twenty days vacation annually and shall be entitled to the same sick
leave and disability leave as other employees of the Bank.


The Employee shall not receive any additional compensation from the Bank on
account of his failure to take a vacation or sick leave, and the Employee shall
not accumulate unused vacation or sick leave from one fiscal year to the next,
except in either case to the extent authorized by the Board.


In addition to the aforesaid paid vacations, the Employee shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment with the Bank for such additional periods of time and for such valid
and legitimate reasons as the Board may in its discretion determine.  Further,
the Board may grant to the Employee a leave or leaves of absence, with or
without pay, at such time or times and upon such terms and conditions as such
Board in its discretion may determine.


9.           Termination and Termination Pay.  Subject to Section 11 hereof, the
Employee’s employment hereunder may be terminated under the following
circumstances:


(a)  Death.  The Employee’s employment under this Agreement shall terminate upon
his death during the term of this Agreement, in which event the Employee’s
estate shall be entitled to receive the compensation due the Employee through
the last day of the calendar month in which his death occurred.
 
3

--------------------------------------------------------------------------------


 
(b)  Disability.


(1)           The Bank may terminate the Employee’s employment, should the
Employee become disabled, in a manner consistent with the Bank’s and the
Employee’s rights and obligations under the Americans With Disabilities Act or
other applicable state and federal laws concerning disability.  For the purpose
of this Agreement, “Disability” means any medically determinable physical or
mental impairment which can be expected to result in death or to last for a
continuous period of not less than 12 months and which (i) renders Employee
unable to engage in any substantial gainful activity or (ii) entitles Employee
to income replacement benefits for a period of not less than three months under
an accident and benefit plan covering employees of the Bank, as reasonably
determined by a duly licensed physician selected in good faith by the Bank.


(2)           During any period that the Employee shall receive disability
benefits and to the extent that the Employee shall be physically and mentally
able to do so, he shall furnish such information, assistance and documents so as
to assist in the continued ongoing business of the Bank and, if able, shall make
himself available to the Bank to undertake reasonable assignments consistent
with his prior position and his physical and mental health.  The Bank shall pay
all reasonable expenses incident to the performance of any assignment given to
the Employee during the disability period.


(c)           Just Cause.      The Board may, by written notice to the Employee,
immediately terminate his employment at any time, for Just Cause.  The Employee
shall have no right to receive compensation or other benefits for any period
after termination for Just Cause.  Termination for “Just Cause” shall mean
termination because of, in the good faith determination of the Board, the
Employee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement.  Notwithstanding the foregoing, in
the event of termination for Just Cause there shall be delivered to the Employee
a copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board at a meeting of the Board called
and held for that purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with the Employee’s counsel, to be heard
before the Board), such meeting and the opportunity to be heard to be held at
least 30 days prior to such termination, finding that in the good faith opinion
of the Board the Employee was guilty of conduct set forth above in the second
sentence of this Subsection (c) and specifying the particulars thereof in
detail.


(d)           Without Just Cause; Constructive Discharge.


(1)           The Board may, by written notice to the Employee, immediately
terminate his employment at any time for a reason other than Just Cause, in
which event the Employee shall be entitled to receive the following compensation
and benefits (unless such termination occurs following a Change in Control (as
hereinafter defined), in which event the benefits and compensation provided for
in Section 11 shall apply):  (i)  the salary provided pursuant to Section 2
hereof, up to the date of termination of the term as provided in Section 5
hereof (including any renewal term) of this Agreement (the “Expiration Date”),
and (ii) at the Employee’s election, either (A) cash in an amount equal to the
cost to the Employee of obtaining all health, life, disability and other
benefits (excluding stock options) which the Employee would have been eligible
to participate in through the Expiration Date, based upon the benefit levels
substantially equal to those that the Bank provided for the Employee at the date
of termination of employment, or (B) continued participation under such Bank
benefit plans through the Expiration Date, but only to the extent the Employee
continues to qualify for participation therein.
 
4

--------------------------------------------------------------------------------


 
(2)           The Employee may voluntarily terminate his employment under this
Agreement, and the Employee shall thereupon be entitled to receive the
compensation and benefits payable under Section 9(d)(1) hereof, within ninety
(90) days following the occurrence of any of the following events, which has not
been consented to in advance by the Employee in writing and which has been
corrected by the Bank within 30 days after notice from the Employee (unless such
voluntary termination occurs following a Change in Control, in which event the
benefits and compensation provided for in Section 11 shall apply): (i) the
requirement that the Employee move his personal residence, or perform his
principal executive functions, more than thirty (30) miles from his primary
office; (ii) a material reduction in the Employee’s base compensation, unless
part of an institution-wide reduction; (iii) the failure by the Bank to continue
to provide the Employee with compensation and benefits provided for under this
Agreement, as the same may be increased from time to time, or with benefits
substantially similar to those provided to him under any of the employee benefit
plans in which the Employee now or hereafter becomes a participant, or the
taking of any action by the Bank which would directly or indirectly reduce any
of such benefits or deprive the Employee of any material fringe benefit enjoyed
by him, unless part of an institution-wide reduction; (iv) the assignment to the
Employee of duties and responsibilities materially different from those normally
associated with his position as referenced in Section 1; or (v) a material
diminution or reduction in the Employee’s responsibilities or authority
(including reporting responsibilities) in connection with his employment with
the Bank.


(3)           Notwithstanding the foregoing, but only to the extent required
under federal banking law, the amount payable under clause (d)(1)(i) hereof
shall be reduced to the extent that on the date of the Employee’s termination of
employment, the present value of the benefits payable under clauses (d)(1)(i)
and (ii) hereof exceeds the limitation on severance benefits that is set forth
in Regulatory Bulletin 27a of the Office of Thrift Supervision, as in effect on
the Effective Date.  In the event that Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”), becomes applicable to payments made under this
Section 9(d), and the payments exceed the “Maximum Amount” as defined in Section
11(a)(1) hereof, the payments shall be reduced as provided by Section 11(a)(2)
of this Agreement.
 
5

--------------------------------------------------------------------------------


 
(e)           Termination or Suspension Under Federal Law.


(1)           If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement
shall terminate, as of the effective date of the order, but vested rights of the
parties shall not be affected.


(2)           If the Bank is in default (as defined in Section 3(x)(1) of FDIA),
all obligations under this Agreement shall terminate as of the date of default;
however, this Paragraph shall not affect the vested rights of the parties.


(3)           All obligations under this Agreement shall terminate, except to
the extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank; (i) by the Director of the Office of Thrift
Supervision (“Director of OTS”), or his or her designee, at the time that the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of FDIA; or (ii) by the Director of the OTS, or his or her
designee, at the time that the Director of the OTS, or his or her designee
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Director of the OTS to be in an
unsafe or unsound condition.  Such action shall not affect any vested rights of
the parties.


(4)           If a notice served under Section 8(e)(3) or (g)(1) of the FDIA (12
U.S.C. 1818(e)(3) or (g)(1)) suspends and/or temporarily prohibits the Employee
from participating in the conduct of the Bank’s affairs, the Bank’s obligations
under this Agreement shall be suspended as of the date of such service, unless
stayed by appropriate proceedings.  If the charges in the notice are dismissed,
the Bank may in its discretion (i) pay the Employee all or part of the
compensation withheld while its contract obligations were suspended, and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.


(f)           Voluntary Termination by Employee.  Subject to Section 11 hereof,
the Employee may voluntarily terminate employment with the Bank during the term
of this Agreement, upon at least ninety (90) days’ prior written notice to the
Board of Directors, in which case the Employee shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination (unless such termination occurs pursuant to Section 9(d)(2) hereof,
in which event the benefits and compensation provided for in section 9(d) shall
apply); provided, however, that if Employee attains age 55 while employed
hereunder, he shall be entitled to the group insurance benefits until age 65
provided for in Section 3(a) hereof as provided therein following such voluntary
termination of employment.


10.           No Mitigation.  The Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Employee in any subsequent employment.
 
6

--------------------------------------------------------------------------------


 
11.           Change in Control.


(a)           Change in Control.


(1)           Expiration of Term of Agreement.  The term of this Agreement shall
expire upon a Change in Control.  If the term of this Agreement expires upon a
Change in Control and the Employee’s employment has not previously terminated,
the Bank shall continue to be bound by, and shall cause any successor in
interest to be bound by, the terms of this Section 11(a)(1) and Section 12
hereof.


(i)  If on or before the Change in Control the Bank or its successor in interest
offers to continue the employment of Employee as Vice President/Trust Officer of
the Bank at the same compensation and substantially the same benefits he was
receiving under this Agreement immediately prior to the Change in Control
without placing any material limits on Employee’s duties or authority as Vice
President/Trust Officer (including his authority, subject to corporate controls
no more restrictive than those in effect on the date hereof, to hire and
discharge employees who are not bona fide officers of the Bank), for at least 12
months (whether or not pursuant to a written agreement), and if the Employee
accepts such offer and the Bank or its successor in interest continues to employ
the Employee on such terms for at least 12 months following the Change in
Control, the Employee shall be entitled to no further payments under this
Agreement (other than any payments to which he may have become entitled prior to
the expiration of the term of the Agreement).


(ii)  If on or before the Change in Control, the Bank or its successor in
interest does not offer to continue the employment of Employee as Vice
President/Trust Officer of the Bank at the same compensation and substantially
the same benefits he was receiving under this Agreement immediately prior to the
Change in Control without placing any material limits on Employee’s duties or
authority as Vice President/Trust Officer (including his authority subject to
corporate controls no more restrictive than those in effect on the date hereof,
to hire and discharge employees who are not bona fide officers of the Bank), for
at least 12 months (whether or not pursuant to a written agreement), the
Employee shall be entitled to a lump sum payment equal to the difference between
(i) the product of 2.99 times his “base amount” as defined in Section 280G(b)(3)
of the Code and regulations promulgated thereunder (“Maximum Amount”), and (ii)
the sum of any other parachute payments (as defined under Section 280G(b)(2) of
the Code), that the Employee receives on account of the Change in Control.  Such
payment shall be made on the effective date of the Change in Control.


(iii)      If Employee accepts an offer of employment from the Bank or its
successor in interest which satisfies the requirements of Section 11(a)(1)(i)
but the Bank or its successor in interest terminates the Employee’s employment
involuntarily within that 12-month period or does not honor those requirements
for at least 12 months following the Change in Control, other than as a result
of a termination for Just Cause as defined in Section 9(c), Employee shall be
entitled to the payment described in Section11(a)(1)(ii), which payment shall be
made within 10 days after Employee notifies the Bank or its successor in
interest of its failure to continue to employ Employee on such terms for at
least 12 months following the Change in Control, other than as a result of a
termination for Just Cause as defined in Section 9(c). For purposes of
clarification, the payment to be made pursuant to this Section 11(a)(1)(iii)
will not be payable if Employee’s employment with the Bank is terminated during
that 12-month period for Just Cause as defined in Section 9(c) or as a result of
the Employee’s death, Disability or voluntary resignation.
 
7

--------------------------------------------------------------------------------


 
(iv)           If any successor in interest fails or refuses to be bound by the
terms of this Section11(a)(1), the Employee shall be entitled to the payment
described in Section 11(a)(1)(ii), payable promptly after the breach by such
successor in interest of its obligations under this Section 11(a)(1).
 
(v)           In the event that the independent public accountants of the Bank
or its successor in interest determine that any payment to or for the benefit of
the Employee made pursuant to this Section 11(a)(1) would be non-deductible by
the Bank or its successor in interest for federal income tax purposes because of
Section 280G of the Code, then the amount payable to or for the benefit of the
Employee pursuant to this Section 11(a)(1) shall be reduced (but not below zero)
to the Reduced Amount.  For purposes of this Section 11(a)(1) the “Reduced
Amount” shall be the amount which maximizes the amount payable without causing
the payment to be non-deductible by the Bank or its successor in interest
because of Section 280G of the Code.


(2)           In the event that the Employee and the Bank jointly determine and
agree that the total parachute payments receivable under clauses (i) and (ii) of
Section 11(a)(1) hereof exceed the Maximum Amount, notwithstanding the payment
procedure set forth in Section 11(a)(1) hereof, the Employee shall determine
which and how much, if any, of the parachute payments to which he is entitled
shall be eliminated or reduced so that the total parachute payments to be
received by the Employee do not exceed the Maximum Amount.  If the Employee does
not make his determination within ten business days after receiving a written
request from the Bank, the Bank may make such determination, and shall notify
the Employee promptly thereof.  Within five business days of the earlier of the
Bank’s receipt of the Employee’s determination pursuant to this paragraph or the
Bank’s determination in lieu of a determination by the Employee, the Bank shall
pay to or distribute to or for the benefit of the Employee such amounts as are
then due the Employee under this Agreement.


(3)           As a result of uncertainty in application of Section 280G of the
Code at the time of payment hereunder, it is possible that such payments will
have been made by the Bank which should not have been made (“Overpayment”) or
that additional payments will not have been made by the Bank which should have
been made (“Underpayment”), in each case, consistent with the calculations
required to be made under Section 11(a)(1) hereof.  In the event that the
Employee, based upon the assertion by the Internal Revenue Service against the
Employee of a deficiency which the Employee believes has a high probability of
success, determines that an Overpayment has been made, any such Overpayment paid
or distributed by the Bank to or for the benefit of Employee shall be treated
for all purposes as a loan ab initio which the Employee shall repay to the Bank
together with interest at the applicable  federal rate provided for in Section
7872(f)(2)(B) of the Code; provided, however, that no such loan shall be deemed
to have been made and no amount shall be payable by the Employee to the Bank if
and to the extent such deemed loan and payment would not either reduce the
amount on which the Employee is subject to tax under Section 1 and Section 4999
of the Code or generate a refund of such taxes.  In the event that the Employee
and the Bank determine, based upon controlling precedent or other substantial
authority, that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Bank to or for the benefit of the Employee together with
interest at the applicable federal rate provided for in Section 7872(f)(2)(B) of
the Code.


8

--------------------------------------------------------------------------------


 
(4)           For purposes of this Agreement, a “Change in Control” shall mean
any of the following:


(i)           a change in the ownership of the Bank or its sole shareholder,
River Valley Bancorp (the “Holding Company”), which shall occur on the date that
any one person, or more than one person acting as a group, acquires ownership of
stock of the Bank or the Holding Company that, together with stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Bank or the Holding
Company.  Such acquisition may occur as a result of a merger of the Holding
Company or the Bank into another entity which pays consideration for the shares
of capital stock of the merging Holding Company or Bank.  However, if any one
person, or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Bank or the Holding Company, the acquisition of additional
stock by the same person or persons is not considered to cause a change in the
ownership of the Bank or the Holding Company (or to cause a change in the
effective control of the Bank or the Holding Company (within the meaning of
subsection (ii)).  An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Bank or the Holding Company acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this subsection.  This
subsection applies only when there is a transfer of stock of the Bank or the
Holding Company (or issuance of stock of the Bank or the Holding Company) and
stock in the Bank or the Holding Company remains outstanding after the
transaction.


(ii)           a change in the effective control of the Bank or the Holding
Company, which shall occur only on either of the following dates:


1)           the date any one person, or more than one person acting as a group
acquires (or has acquired during the 12 month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Bank or the Holding Company possessing thirty percent (30%) or more of the total
voting power of the stock of the Bank or the Holding Company.
 
9

--------------------------------------------------------------------------------


 
2)           the date a majority of members of the Holding Company’s board of
directors is replaced during any 12 month period by directors whose appointment
or election is not endorsed by a majority of the members of the Holding
Company’s board of directors before the date of the appointment or election;
provided, however, that this provision shall not apply if another corporation is
a majority shareholder of the Holding Company.


If any one person, or more than one person acting as a group, is considered to
effectively control the Bank or the Holding Company, the acquisition of
additional control of the Bank or the Holding Company by the same person or
persons is not considered to cause a change in the effective control of the Bank
or the Holding Company (or to cause a change in the ownership of the Bank or the
Holding Company within the meaning of subsection (i) of this section).


(iii)           a change in the ownership of a substantial portion of the Bank’s
assets, which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Bank that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the Bank immediately before such acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the assets of the Bank,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  No change in control occurs under this
subsection (iii) when there is a transfer to an entity that is controlled by the
shareholders of the Bank immediately after the transfer.  A transfer of assets
by the Bank is not treated as a change in the ownership of such assets if the
assets are transferred to –


1)           a shareholder of the Bank (immediately before the asset transfer)
in exchange for or with respect to its stock;


2)           an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Bank.


3)           a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Bank; or


4)           an entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a person described in paragraph
(iii).


For purposes of this subsection (iii) and except as otherwise provided in
paragraph 1) above, a person’s status is determined immediately after the
transfer of the assets.
 
10

--------------------------------------------------------------------------------


 
(iv)           For purposes of this section, persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public
offering.  Persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Bank or the
Holding Company; provided, however, that they will not be considered to be
acting as a group if they are owners of an entity that merges into the Bank or
the Holding Company where the Bank or the Holding Company is the surviving
corporation.


To the extent the Employee is a “specified employee” (as defined below),
payments due to the Employee under this Agreement that represent payment of
deferred compensation that is subject to Section 409A of the Code shall begin no
sooner than six months after the Employee’s separation from service; provided,
however, that any payments not made during the six month period described in
this Section 11(a)(4)(iv) shall be made in a single lump sum as soon as
administratively practicable after the expiration of such six month period;
provided, further, that the six month delay required under this Section
11(a)(4)(iv) shall not apply to the portion of any payment resulting from the
Employee’s “involuntary separation from service” (as defined in Treasury Reg.
Section 1.409A-1(n) and including a “separation from service for good reason,”
as defined in Treasury Reg. Section 1.409A 1(n)(2)) that (i) is payable no later
than the last day of the second year following the year in which the separation
from service occurs, and (ii) does not exceed two times the lesser of (1) the
Employee’s annualized compensation for the year prior to the year in which the
separation from service occurs, or (2) the dollar limit described in Section
401(a)(17) of the Code.  It is expressly intended and understood that payments
made under Section 11(a)(1) do not represent payments of deferred compensation
subject to Section 409A of the Code and are not subject to the six month delay
required by this Section 11(a)(4)(iv).


To the extent any life, health, disability or other welfare benefit coverage
provided to the Employee under this Agreement would be taxable to the Employee,
the taxable amount of such coverage shall not exceed the applicable dollar
amount under Section 402(g)(1)(B) of the Code determined as of the year in which
the Employee’s separation from service occurs.  The intent of the foregoing
sentence is to permit the Holding Company and the Bank to treat the provision of
such benefits as a limited payment under Treasury Reg. Section
1.409A-1(a)(9)(v)(D) so as to avoid application of the six month delay rule for
specified employees.  For purposes of this Agreement, any reference to severance
of employment or termination of employment shall mean a “separation from
service” as defined in Treasury Reg. Section 1.409A-1(h).


For purposes of this Agreement, the term “specified employee” shall have the
meaning set forth in Treasury Reg. Section 1.409A-1(i) and shall include,
without limitation, (1) an officer of the Bank or the Holding Company having
annual compensation greater than $130,000 (as adjusted for inflation under the
Code), (2) a five percent owner of the Bank or the Holding Company, or (3) a one
percent owner of the Bank or the Holding Company having annual compensation of
more than $150,000.  The determination of whether the Employee is a “specified
employee” shall be made by the Bank in good faith applying the applicable
Treasury regulations.
 
11

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, but only to the extent required under federal
banking law, the amount payable under Subsection(a)(1) of this Section 11 shall
be reduced to the extent that on the date of the Employee’s termination of
employment, the amount payable under Subsection(a)(1) of this Section 11 exceeds
the limitation on severance benefits that is set forth in Regulatory Bulletin
27a of the Office of Thrift Supervision, as in effect on the Effective Date.


(b)           Compliance With 12 U.S.C. Section 1828(k).  Any payments made to
the Employee pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and any
regulations promulgated thereunder.


(c)           Trust:  (1) Within five business days before a Change in Control
as defined in Section 11(a)(4) of this Agreement which was not approved in
advance by a resolution of a majority of the Continuing Directors of the Bank,
the Bank shall (i) deposit, or cause to be deposited, in a grantor trust (the
“Trust”), designed to conform with Revenue Procedure 93-64 (or any successor)
and having a trustee independent of the Bank, an amount equal to 2.99 times the
Employee’s “base amount” as defined in Section 280G(b)(3) of the Code, and (ii)
provide the trustee of the Trust with a written direction to hold said amount
and any investment return thereon in a segregated account for the benefit of the
Employee, and to follow the procedures set forth in the next paragraph as to the
payment of such amounts from the Trust.


(2)           During the twelve (12) consecutive month period following the date
on which the Bank makes the deposit referred to in the preceding paragraph, the
Employee may provide the trustee of the Trust with a written notice requesting
that the trustee pay to the Employee an amount designated in the notice as being
payable pursuant to Section 11(a).  Within three business days after receiving
said notice, the trustee of the Trust shall send a copy of the notice to the
Bank via overnight and registered mail, return receipt requested.  On the tenth
(10th) business day after mailing said notice to the association, the trustee of
the Trust shall pay the Employee the amount designated therein in immediately
available funds, unless prior thereto the Bank provides the trustee with a
written notice directing the trustee to withhold such payment.  In the latter
event, the trustee shall submit the dispute to non-appealable binding
arbitration for a determination of the amount payable to the Employee pursuant
to Section 11(a) hereof, and the party responsible for the payment of the costs
of such arbitration (which may include any reasonable legal fees and expenses
incurred by the Employee) shall be determined by the arbitrator.  The trustee
shall choose the arbitrator to settle the dispute, and such arbitrator shall be
bound by the rules of the American Arbitration Association in making his or her
determination.  The parties and the trustee shall be bound by the results of the
arbitration and, within 3 days of the determination by the arbitrator, the
trustee shall pay from the Trust the amounts required to be paid to the Employee
and/or the Bank, and in no event shall the trustee be liable to either party for
making the payments as determined by the arbitrator.


(3)           Upon the earlier of (i) any payment from the Trust to the
Employee, or (ii) the date twelve (12) months after the date on which the Bank
makes the deposit referred to in the first paragraph of this subsection (d)(1),
the trustee of the Trust shall pay to the Bank the entire balance remaining in
the segregated account maintained for the benefit of the Employee.  The Employee
shall thereafter have no further interest in the Trust pursuant to this
Agreement.
 
12

--------------------------------------------------------------------------------


 
(d)           In the event that any dispute arises between the Employee and the
Bank as to the terms or interpretation of this Agreement, including this Section
11, whether instituted by formal legal proceedings or otherwise, including any
action that the Employee takes to enforce the terms of this Section 11 or to
defend against any action taken by the Bank, the Employee shall be reimbursed
for all costs and expenses, including reasonable attorneys’ fees, arising from
such dispute, proceedings or actions, provided that the Employee shall obtain a
final judgment by a court of competent jurisdiction in favor of the
Employee.  Such reimbursement shall be paid within ten (10) days of Employee’s
furnishing to the Bank written evidence, which may be in the form, among other
things, of a canceled check or receipt, of any costs or expenses incurred by the
Employee.


Should the Employee fail to obtain a final judgment in favor of the Employee and
a final judgment is entered in favor of the Bank, then the Bank shall be
reimbursed for all costs and expenses, including reasonable Attorneys’ fees
arising from such dispute, proceedings or actions.  Such reimbursement shall be
paid within ten (10) days of the Bank furnishing to the Employee written
evidence, which may be in the form, among other things, of a canceled check or
receipt, of any costs or expenses incurred by the Bank.


12.           Stock Options.  The Bank will permit Employee or his personal
representative(s) or heirs, during a period of three months following Employee’s
termination of employment by the Bank for the reasons set forth in Subsections
9(d), if such termination follows a Change of Control, to require the Bank, upon
written request, to purchase all outstanding stock options previously granted to
Employee under any stock option plan then in effect to the extent the options
are vested at a cash purchase price equal to the amount by which the aggregate
“fair market value” of the shares subject to such options exceeds the aggregate
option price for such shares.  For purposes of this Agreement, the term “fair
market value” shall mean the higher of (1) the average of the highest asked
prices for shares in the over-the-counter market as reported on the NASDAQ
system or other exchange if the shares are traded on such system for the 30
business days preceding such termination, or (2) the average per share price
actually paid for the most highly priced 1% of the shares acquired in connection
with the Change of Control by any person or group acquiring such control.


13.           Federal Income Tax Withholding.  The Bank may withhold all federal
and state income or other taxes from any benefit payable under this Agreement as
shall be required pursuant to any law or government regulation or ruling.


14.           Successors and Assigns.


(a)           Bank.  This Agreement shall not be assignable by the Bank,
provided that this Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.


(b)           Employee.  Since the Bank is contracting for the unique and
personal skills of the Employee, the Employee shall be precluded from assigning
or delegating his rights or duties hereunder without first obtaining the written
consent of the Bank; provided, however, that nothing in this paragraph shall
preclude (i) the Employee from designating a beneficiary to receive any benefit
payable hereunder upon his death, or (ii) the executors, administrators, or
other legal representatives of the Employee or his estate from assigning any
rights hereunder to the person or persons entitled thereunto.
 
13

--------------------------------------------------------------------------------


 
(c)           Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to exclusion, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.


15.           Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


16.           Applicable Law.  Except to the extent preempted by federal law,
the laws of the State of Indiana shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.


17.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


18.           Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement between the parties hereto and supersedes any
other agreement between the parties hereto relating to the employment of the
Employee

14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.
 


ATTEST:
 
RIVER VALLEY FINANCIAL BANK
                /s/ Lonnie D. Collins  
By:
/s/ Matthew P. Forrester
Lonnie D. Collins, Secretary
   
Matthew P. Forrester, President
                    /s/ John Muessel    
John Muessel


 
The undersigned, River Valley Bancorp, sole shareholder of Bank, agrees that if
it shall be determined for any reason that any obligation on the part of Bank to
continue to make any payments due under this Agreement to Employee is
unenforceable for any reason, River Valley Bancorp agrees to honor the terms of
this Agreement and continue to make any such payments due hereunder to Employee
or to satisfy any such obligation pursuant to the terms of this Agreement, as
though it were the Bank hereunder.

 

   
RIVER VALLEY BANCORP
                   
By:
/s/ Matthew P. Forrester      
Matthew P. Forrester, President
       


 
 
 
 
15